DIXON, J.,
dissents from refusal to grant. The issue is not whether defendant must be present at preliminary hearing. The record shows that he was present. The issue seems to be whether defendant, protected by constitutional rulings from suggestive identification before trial, must reveal his identity to state’s witnesses at a preliminary hearing, called to establish probable cause. It would be grossly unfair, and ground for reversal in event of conviction, if identity becomes an issue to force the defendant to reveal his identity to his accusers at a preliminary hearing.